Citation Nr: 0634020	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for seizures, and if 
so, whether the claim to reopen should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1979 through 
June 1987.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  
	
The Board notes that the February 2002 rating decision also 
denied service connection for depression.  However, by a 
rating action dated August 2005, the RO granted service 
connection for major depression disorder with psychotic 
features.  Accordingly, the claim for depression is no longer 
in appellate status before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The issue of entitlement to service connection for seizures 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in September 1991 denied 
service connection for seizures.  

2.  Evidence received since the September 1991 decision is 
not cumulative of the evidence previously in the record and 
is sufficient, when considered with the evidence previously 
of record, to raise a reasonable possibility of 
substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received and the claim for 
service connection for seizures is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

By a rating decision of September 1991, the RO denied the 
veteran's claim for entitlement to service connection for 
seizures.  The veteran did not appeal this decision.  
Therefore, the September 1991 decision is a final decision.  
38 U.S.C.A. § 7105.

The evidence of record at the time of the September 1991 
final decision included the veteran's service medical records 
and a VA examination providing a diagnosis of seizure 
disorder by history.

In December 2001, the veteran submitted a request to reopen 
his claim for entitlement to service connection for seizures.  
The evidence submitted since the September 1991 final 
decision includes social security administration records, 
records associated with an application for New York 
disability benefits, and numerous VA medical center 
outpatient records.  This new evidence provides a current, 
confirmed diagnosis of seizures.  An outpatient progress note 
dated June 2004 noted that seizures were photogenic, 
attributed to looking out a window or through a screen, and 
provided a diagnosis of seizure disorder, CPS with second 
generalization.  An emergency room neurology consult dated 
November 2002 indicates that a March 2002 CT scan noted a 
mild atrophy.  Psychiatry outpatient progress reports also 
note a history of psychomotor seizures of the idiopathic, 
grand mal type, since 1979.  

The evidence of record prior to the September 1991 decision 
did not include current, confirmed diagnosis of seizures, but 
rather provided a diagnosis of seizure disorder by history.  
The newly submitted evidence includes numerous confirmed 
diagnoses of seizures.  These records were not available to 
the RO prior to their September 1991, decision and bears 
directly and substantially upon the issue for consideration.  
Accordingly, the Board finds that new and material evidence 
has been received to repoen the claim of entitlement to 
service connection for seizures.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for seizures, is 
granted.


REMAND

The VA outpatient reports show that the veteran currently 
experiences seizures and receives medication to prevent them 
from occurring.  The veteran's service medical records 
contain multiple reports of and treatment for a diagnosis of 
syncope.  However, it is unclear from the record if the 
veteran's current seizures are related to his in-service 
syncope.  The VA examination provided in July 1991 is 
inadequate as it does not discuss the etiology of the 
seizures, nor did the examiner provide a rationale for his 
diagnosis of seizure disorder by history.  The August 2004 VA 
psychiatric examination did not evaluate the veteran for his 
seizure disorder, but rather the examiner noted seizures 
since during service as being a significant non-psychiatric 
illnesses, injuries, or hospitalizations.  Based on the 
evidence of record, the Board is unable to determine the 
etiology of the veteran's seizure disorder, i.e., whether the 
veteran's seizures are due to his active military service as 
opposed to other intercurrent causes.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  Therefore, 
another examination should be obtained to resolve these 
issues.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and; 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence needed to establish 
both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
neurological and general examinations 
to determine the etiology, and physical 
manifestations of his seizures as well 
as provide an opinion as to how, if at 
all, the seizures are related to 
service.  The claims file should be 
provided to the examiner prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished and any such results must 
be included in the examination report.  
After performing the examination, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's seizures are 
related to service, including any 
episodes of syncope in service.  A 
complete rationale for all opinions 
expressed must be provided.  

2.	The AMC should provide the veteran with 
proper VCAA notice of the information and 
evidence necessary to establish a 
disability rating and an effective date, 
including; notice of what evidence, if 
any, the veteran is expected to obtain 
and submit, what evidence will be 
retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 C.F.R. 
§ 3.159.

3.	After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


